Citation Nr: 0602491	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  99-12 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  What evaluation is warranted for residuals of a left knee 
injury from August 11, 1998?

2.  What evaluation is warranted for residuals of a right 
knee injury from August 11, 1998 to June 10, 2005?

3.  What evaluation is warranted for residuals of a right 
knee injury from June 11, 2005?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from May 1978 to December 
1990.

This matter was most recently before the Board of Veterans' 
Appeals (Board) in April 2004, at which time the Board denied 
entitlement to evaluations greater than 10 percent for any 
period since August 11, 1998.  An appeal followed to the 
United States Court of Appeals for Veterans Claims (Court) 
and the parties to such appeal thereafter moved the Court to 
vacate the Board's denial and remand the matter to the Board 
for further actions.  By its order, dated in December 2004, 
the Court granted the parties' joint motion, thereby vacating 
the Board's April 2004 decision in its entirety.

Upon return of the case to the Board, contact was made with 
the veteran in January 2005 for several reasons, among which 
was to furnish him an opportunity to submit additional 
evidence or argument as to the matters on appeal.  In his 
February 2005 response, the veteran indicated that he had 
nothing further to submit and requested that the Board 
proceed to readjudicate his appeal after affording his 
representative an opportunity to review and submit additional 
argument.  The veteran's representative submitted a brief 
later in February 2005.

The appeal was remanded by the Board in a March 2005 decision 
for further development to include scheduling the veteran for 
a VA examination.

A September 2005 RO decision increased the disability rating 
for the veteran's right knee to 30 percent effective June 11, 
2005 and continued the 10 percent disability rating for the 
left knee.  




FINDINGS OF FACT

1.  Since August 11, 1998, residuals of a left knee injury 
have been manifested by complaints of pain and degenerative 
arthritis, but there is no evidence of a limitation of knee 
flexion to 30 degrees, or a limitation of knee extension to 
15 degrees.

2.  Since August 11, 1998, residuals of a left injury have 
not been manifested by instability or subluxation.

3.  Between August 11, 1998 and June 10, 2005 residuals of a 
right knee injury are manifested by complaints of pain and 
degenerative arthritis, but there was no evidence of a 
limitation of knee flexion to 30 degrees, or a limitation of 
knee extension to 15 degrees.

4.  Since August 11, 1998, residuals of a right injury have 
not been manifested by instability or subluxation.

5.  Since June 12, 2005 residuals of a right knee injury are 
manifested by a limitation of extension to 10 degrees.



CONCLUSIONS OF LAW

1.  Since August 11, 1998, the criteria for a disability 
rating in excess of 10 percent for residuals of a left knee 
injury have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 
5258, 5260, 5261 (2005).

2.  Between August 11, 1998 and June 10, 2005, the criteria 
for a disability rating in excess of 10 percent for residuals 
of a right knee injury have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5257, 5258, 5260, 5261.

3.  Since June 11, 2005, the criteria for a disability rating 
in excess of 30 percent for residuals of a right knee injury 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.14, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5258, 
5260, 5261.

4.  Since June 11, 2005, the criteria for the assignment of a 
separate 10 percent rating, but none greater, for limitation 
of extension of the right knee have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 
4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
veteran of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  
38 U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
he should submit all pertinent evidence in his possession.  

VCAA notice should be provided to the claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

Pursuant to 38 U.S.C.A. § 5103, upon receipt of a 
substantially complete application, the RO must provide the 
veteran with the aforementioned notices.  In this instance, 
even though the veteran was not provided the aforementioned 
notice prior to the November 1998 decision, he is not 
prejudiced by such failure.  In this regard, written notice 
provided in March 2005 fulfills the requirements set forth 
under 38 U.S.C.A. § 5103(a), to include any duty to inform 
the parties to submit all pertinent evidence in their 
possession.  Finally, the Board finds that VA has secured all 
available pertinent evidence and conducted all appropriate 
development to include the conduct of appropriate 
examinations.  Hence, VA has fulfilled its duties under the 
VCAA.  

To the extent that VA has failed to fulfill any duty to 
notify and assist the parties, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affects the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

II.  Background

The veteran's service medical records show inservice injuries 
and surgery to both knees.  A November 1998 RO decision 
granted service connection for residuals thereof.  That 
decision assigned noncompensable evaluations.  A March 1999 
RO decision assigned 10 percent evaluations for each knee, 
but the veteran appealed for greater evaluations.  A 
September 2005 RO decision increased the disability rating 
for the veteran's right knee to 30 percent effective June 11, 
2005 and continued the 10 percent disability rating for the 
left knee.  

At a February 1999 VA examination, the veteran reported pain 
and swelling of the knees with prolonged walking, 
particularly on the right.  Examination revealed two and a 
half inch scars over the lateral aspect of both knees.  There 
was no erythema or warmth in either knee, and no effusion of 
the left knee.  There appeared to be slight effusion on the 
lateral aspect of the right knee, and crepitation was noted.  
There was flexion to 130 degrees on the left and to 110 
degrees on the right.  Extension was to 140 degrees (sic) on 
the right.  X rays showed narrowing of the medial 
compartments, osteophytes on the superior margins of the 
patellae and lateral condyle of the left femur, but no 
effusion.  The assessment was mild degenerative changes and 
chronic knee pain bilaterally, with a small degree of right 
knee effusion.

In a September 1999 statement, his representative contended 
that the veteran's February examination was inadequate.

A May 2000 VA treatment record noted that the veteran 
sustained a running injury to the right knee the day before.  
There was effusion, but no crepitus.  The anterior drawer 
sign was negative.  Pain increased with valgus stress, and 
range of motion was limited from 30 to 90 degrees.  A 
magnetic resonance imaging study revealed chronic 
degenerative joint disease and a ruptured Baker's cyst.  The 
impression was "rule out" lateral collateral ligament tear.  
Crutches were issued to the appellant in May 2000.

A June 2000 record from Lexington Medical Center noted the 
running injury two days earlier and treatment at VA.  The 
examiner noted that range of motion was from 30 to 90 degrees 
at VA the day before and was currently from 0 to 120 degrees.  
There was tenderness over the insertion of the lateral 
collateral ligament, but the examiner noted that, 
"Surprisingly it does not increase with either varus or 
valgus stress."  McMurray, drawer, and Lachman signs were all 
negative.  (Drawer and Lachman's tests, if positive, indicate 
knee instability due to injury to anterior and posterior 
ligaments.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1673, 
1677 (28th ed. 1994).)  The assessments were lateral 
collateral ligament sprain, and right knee Baker's cyst.

A September 2000 follow-up record noted that range of right 
knee motion was from 0 to 110 degrees.

A June 2001 VA treatment record noted the veteran's complaint 
of bilateral knee pain, right worse than left.  On 
examination, there was patellar crepitus bilaterally, but 
both knees were stable to varus-valgus and anterior-posterior 
stress.  Range of motion was from 5 to 90 degrees on the 
right, with atrophy of the vastus medialis oblique.  Range of 
motion was from 0 to 110 degrees on the left.  X rays showed 
a lateral tilt of the patellae and moderate to severe 
degenerative joint disease bilaterally, unchanged on the left 
and mildly advanced on the right when compared with May 2000 
X rays.  The assessment was bilateral degenerative joint 
disease and patellofemoral disorder.

At an October 2001 VA examination, the veteran reported knee 
injuries in service and a reinjury in May 2000.  Pain had 
increased since May 2000 and was worse with exertion or 
prolonged walking.  Physical examination revealed that gait 
and coordination were normal, lower extremity sensation was 
normal, and motor strength was 5/5 with normal bulk and tone.  
There was no effusion or tenderness to palpation.  Range of 
motion was extension to 15 and flexion to 135 degrees, with 
pain at 5 and 135 degrees.  Medial rotation was to 30 
degrees, and lateral rotation was to 40.  There was no 
evidence of instability.  X rays showed bilateral 
degenerative joint disease with joint effusion.  The examiner 
opined that the degenerative joint disease was due to the 
inservice injuries, but he attributed the current level of 
pain to the May 2000 reinjury.

In a March 2002 statement, the veteran complained of effusion 
and increased pain with exertion.

A December 2002 record from the Lakeland's Orthopedic Clinic 
noted the veteran's history of inservice injuries and 
surgeries, but he did not report the May 2000 reinjury.  He 
complained of pain exacerbated by prolonged standing and 
walking, and particularly with kneeling or climbing stairs. 
Physical examination revealed effusion of both knees, right 
worse than left, and marked tenderness to palpation. There 
was no anterior-posterior or varus-valgus instability.  Range 
of motion was from 0 to 90 degrees on the left and from 10 to 
90 degrees on the right.  The diagnoses were end stage 
bilateral patellofemoral arthritis, and lateral patella 
subluxation.  The examiner opined that he believed that the 
appellant could not participate in a job which required more 
than two hours of walking or standing per day, or which 
required climbing and kneeling.

At a May 2003 VA examination, the veteran gave a history of 
inservice injuries and surgeries, but he did not report the 
May 2000 knee injury.  The veteran complained of an intense 
burning pain behind the knee caps and a sensation of 
instability.  He wore a knee brace, but did not use a cane, 
and took Naprosyn for pain.  Physical examination revealed 
bilateral effusion, patellofemoral crepitus, and pain with 
patellar compression.  Both knees were stable to varus-valgus 
testing at 0, 30, and 60 degrees.  The anterior and posterior 
cruciate ligaments were intact.  Range of motion was from 0 
to 60 degrees on the right and from 0 to 90 degrees on the 
left.  X rays showed, and the diagnosis was, bilateral severe 
degenerative joint disease. The examiner said that functional 
limitations would increase with flare-ups.  He further opined 
that the veteran's disability was due to significant 
degenerative joint disease, not a Baker's cyst.

In an October 2003 statement, the veteran reiterated his 
complaints of effusion and increased pain with exertion.

As noted above, the appeal was remanded by the Board in a 
March 2005 decision for further development to include 
scheduling the veteran for a VA examination.

At his June 2005 VA examination, the veteran reported 
progressive chronic knee pain, with night pain and mechanical 
symptoms such as catching and locking, and a sensation of 
instability.  He indicated that this has worsened over the 
past ten years.  He stated that his pain was aggravated with 
walking, running, or squatting and/or lifting objects greater 
than 20 to 30 pounds.  The examiner noted that the veteran's 
right knee pain appeared to be worse than the left.  He 
denied having any episodes of dislocation or subluxation, but 
reported a sensation of instability which greatly affected 
his daily activities, where he could not participate in any 
recreational activities.  The appellant stated that he could 
probably walk a mile about two years ago, but now could only 
walk over one block.  He had difficulty climbing stairs, and 
was not able to perform household work including mopping, 
mowing.  Sitting activities were okay but noted increased 
stiffness and pain after sitting for an extended period of 
time. 

The examination of his right knee showed a range of motion 
from 10 to 80 degrees.  He reported significant pain 
throughout the range of motion.  Repetitive motion was 
extremely painful.  He had a positive effusion which was 
approximately 3+.  He showed significant patellofemoral 
crepitus on motion.  He had diffuse tenderness to palpation 
over the medial and lateral femoral condyles, and medial and 
lateral joint line tenderness.  McMurray's test was negative.  
On examination he had a negative Lachman's, negative anterior 
drawer and negative posterior drawer.  He was stable to varus 
and valgus stressing at 0 and 30 degrees.  On repetitive 
motion he complained of extreme fatigue and his range of 
motion after repetition, decreased approximately 30 to 60 
degrees due to fatigue and pain.  

On examination of the left knee his range of motion was from 
5 degrees to 90 degrees.  He had pain particularly at 10 
degrees shy of full extension and 10 degrees shy of full 
flexion.  Pain was reproduced with repetitive motion, and 
after repetition; the entire range of motion was reportedly 
painful.  He also reported having left knee fatigue.  The 
anterior tibialis, extensor tibialis, extensor hallucis 
longus, gastrocs and quadriceps muscle groups all showed 5/5 
in strength.  X-rays revealed severe bilateral degenerative 
joint disease.  The diagnosis was severe degenerative joint 
disease of each knee, advanced for the appellant's age.

In an addendum to the June 2005 VA examination, the examiner 
indicated that the veteran described his pain as being 
constant, although pain did increase in severity at least 
five or six times per day, particularly when performing 
activities such as extended walking, extended standing, 
lifting, running and/or squatting.  He did not use any braces 
or assistive devices.  Flare ups limited the appellant's 
ability to perform activities of daily living as they caused 
a sensation of instability affecting his ability to walk, mow 
grass, mop, and climb stairs.  The veteran's gait was 
antalgic, but he was able to walk independently.  He grimaced 
particularly on range of motion studies of each knee, and 
with repetitive motion.  Repetitive motion reproduced pain, 
fatigue, as well as a limited range of right knee motion to 
30 to 60 degrees.  On evaluation of the left knee, his range 
of motion was limited and on repetitive motion it was reduced 
to 10 to 80 degrees.  

Criteria

In this case, the Board is not concerned with service 
connection, as that has already been established.  Rather, it 
is the level of disability that is of concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Still, each disability must be 
viewed in relation to its history, so examination reports and 
treatment records dating back at least to the date of the 
claim are considered.  38 C.F.R. § 4.1.  The history of 
disability is even more important where, as here, the veteran 
disagrees with the initial evaluation assigned upon the grant 
of service connection.  In such a case, separate ratings can 
be assigned for separate periods of time, based on the levels 
of disability manifested during each separate period of time, 
from the effective date of service connection. See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Each of the veteran's knee disorders is rated under 
Diagnostic Codes 5010-5260.  Under Diagnostic Code 5010, 
arthritis due to trauma, substantiated by x-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis established, by 
x-ray findings, is rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the joint 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

VA rates arthritis based on the limitation of motion of the 
affected joint.  If the limitation of motion is 
noncompensable under the applicable diagnostic code, a 10 
percent rating may be assigned for a major joint.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  

The normal range of motion of the knee is from 0 to 140 
degrees.  38 C.F.R. § 4.71a, Plate II.

Under Diagnostic Code 5260, a 10 percent rating is warranted 
where flexion of the leg is limited to 45 degrees, a 20 
percent rating is warranted where flexion is limited to 30 
degrees, and a 30 percent rating is appropriate where flexion 
is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.

A 10 percent rating is also appropriate where extension of 
the leg is limited to 10 degrees, a 20 percent rating is 
warranted for extension limited to 15 degrees, and a 30 
percent rating is warranted for extension limited to 20 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Under Diagnostic Code 5257, a 10 percent evaluation is 
warranted for slight recurrent subluxation or lateral 
instability.  A 20 percent rating is warranted for moderate 
recurrent subluxation or lateral instability, and a 30 
percent evaluation is appropriate for severe subluxation or 
lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 
5257.

Under Diagnostic Code 5256 higher evaluations are warranted 
for varying degrees of ankylosis.  In this case, however, 
there is no objective evidence that either knee is ankylosed.  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

VA General Counsel has held that a claimant who has arthritis 
and instability of a knee may be rated separately under 
Diagnostic Codes 5003 and 5257, while cautioning that any 
such separate rating must be based on additional disabling 
symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 
(1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  
Further, VA General Counsel has held that separate ratings 
under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of he leg), may be assigned for disability of the 
same joint.  VAOGCPREC 9-2004; 69 Fed.Reg. 59990 (2004).

The Board notes that a higher rating may be awarded based on 
functional loss due to pain, under 38 C.F.R. § 4.40, or based 
on weakness, fatigability or incoordination of the ankle, 
pursuant to 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

Analysis

Range of motion of the veteran's knees was tested in February 
1999, May 2000, June 2000, June 2001, October 2001, December 
2002, May 2003, and June 2005.  The December 2002 examination 
showed that a 10 percent evaluation would be warranted for 
the right knee because extension was limited to 10 degrees.  
In addition, the May 2000 treatment record, made the day 
after the veteran sustained a running injury to the knee, 
showed significant limitation of motion, but a record dated 
the next day showed that range of motion was much improved.  
On that latter date, as has been the case with every other 
examination, only noncompensable evaluations are warranted 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261. 
At his June 2005 VA examination, left knee motion was limited 
with range of 5 degrees to 90 degrees.  The veteran had pain 
particularly at 10 degrees shy of full extension and 10 
degrees shy of full flexion.  Repetitive motions reproduced 
pain and fatigue as well as limited range of motion to 
approximately 10 to 80 degrees.  

The Board notes that the October 2001 report, in reflecting 
extension to 15 degrees, with pain at 5 degrees, seems 
internally inconsistent, and suggests that either the 15 or 
the 5 is incorrect.  Since no other examination report found 
extension so limited, and since extension was to 5 degrees at 
the June 2001 examination, the Board is of the view that the 
"15" is a typographical error and that extension was to 5 
degrees.

Based on the medical evidence on file, the Board finds that 
the preponderance of the evidence is against an increased 
evaluation for the left knee under Diagnostic Code 5260 since 
August 11, 1998 to the present.  In this regard, the 
veteran's left knee disability is not manifested by a 
limitation of flexion to 30 degrees, or by a limitation of 
extension to 15 degrees.  At his June 2005 VA examination the 
left knee could extend to 5 degrees and flex to 90 degrees.  
While the veteran reported pain particularly at 10 degrees 
shy of full extension and full flexion, and while repetitive 
motion reproduced pain and fatigue as well as limited range 
of motion to approximately 10 to 80 degrees these still do 
not equate to a loss warranting an increased rating.  

In reaching this decision the Board considered the provisions 
of 38 C.F.R. §§ 4.40 and 4/59, however, there is no evidence 
that pain is productive of disuse atrophy, skin changes, or 
objectively demonstrable weakness.  While the Board 
acknowledges the appellant's complaints of pain, the record 
shows that he is adequately compensated by ratings assigned 
the left knee.

Although the veteran reported at his June 2005 VA examination 
that when flare-ups occurred he got a sensation of 
instability, the examination did not find objective evidence 
of left knee instability.  Therefore, the veteran does not 
warrant a separate disability rating under Diagnostic 5257; 
see VAOGCPREC 9-2004; 69 Fed.Reg. 59990 (2004).

The severity of the veteran's right knee disability from 
August 11, 1998 to June 10, 2005, as noted above, showed 
range of motion of the veteran's knees was tested in February 
1999, May 2000, June 2000, June 2001, October 2001, December 
2002, May 2003, and June 2005.  The December 2002 examination 
showed that a 10 percent evaluation would be warranted for 
the right knee because extension was limited to 10 degrees.  
In addition, the May 2000 treatment record, made the day 
after the veteran sustained a running injury to the knee, 
showed significant limitation of motion, but a record dated 
the next day showed that range of motion was much improved.  
On that latter date, as has been the case with every other 
examination, only noncompensable evaluations are warranted 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261. 

The May 2003 VA examination showed painful right knee motion 
from 0 to 60 degrees.  He had a 3+ right knee effusion.  His 
knee was stable to varus/valgus testing at 0, 30, and 60 
degrees.  His anterior cruciate ligament and posterior 
cruciate ligament were intact.  

After the May 2003 VA examination, the examiner stated that 
functional limitations would increase with flare-ups, but he 
did not find that range of motion would be more limited.  
Since the 10 percent evaluation assigned the right knee was 
not based on limitation of motion, and since limitation of 
motion was minimal, the Board is of the view that the veteran 
was adequately compensated even for flare-ups of the right 
knee.  The veteran's right knee disability was not manifested 
by a limitation of flexion to 30 degrees, or by a limitation 
of extension to 15 degrees from the period August 11, 1998 to 
June 10, 2005.  

In addition, prior to June 11, 2005, examiners had repeatedly 
tested for right knee instability and failed to find evidence 
of any.  There was no medical evidence of recurrent 
subluxation.  Accordingly, separate evaluations pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5257 is not warranted from 
August 11, 1998 to June 10, 2005.

Thus, based on the medical evidence on file, the Board finds 
that the preponderance of the evidence is against an 
evaluation in excess of 10 percent for the veteran's right 
knee disability from August 11, 1998 to June 10, 2005.

As for a disability evaluation in excess of 30 percent for 
the right knee residuals from June 11, 2005, a VA examination 
showed range of motion of the right knee to be 10 to 80 
degrees.  He had a significant pain throughout his range of 
motion, and repetitive motion was described as extremely 
painful.  He had 3+ positive effusion, and significant 
patellofemoral crepitus on motion.  He had diffuse tenderness 
to palpation over the medial and lateral femoral condyles, 
and medial and lateral joint line tenderness.  His McMurray's 
test was negative, and on ligamentous examination Lachman's, 
anterior drawer, and posterior drawer tests were negative.  
The veteran was further stable to varus and valgus stressing 
at 0 and 30 degrees.  On repetitive motion he complained of 
extreme fatigue and motion after repetition, decreased to 
approximately 30 degrees to 60 degrees due to fatigue and 
pain.  

As noted above, although the veteran reported at his June 
2005 VA examination that he sensed instability during flare-
ups, the examination did not find any right knee instability, 
and there was no medical evidence of recurrent subluxation.  
Accordingly, a separate evaluation pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 is not warranted from June 11, 
2005.

Although  the veteran does not warrant a increase in his 
rating for his right knee under any other diagnostic code, it 
is found that the veteran's symptomatology warrants a 
separate 10 percent evaluation for limitation of extension 
under 38 C.F.R. § 4.71a, Diagnostic Code 5261 based on the 
June 2005 VA examination finding that right knee range 
extension was limited to 10 degrees.  


ORDER

A schedular rating in excess of 10 percent for a left knee 
disability from August 11, 1998 to the present, is not 
warranted, the appeal is denied.

A schedular rating in excess of 10 percent for a right knee 
disability from August 11, 1998 to June 10, 2005, is not 
warranted, the appeal is denied.



A schedular rating in excess of 30 percent for a right knee 
disability from June 11, 2005, is not warranted, the appeal 
is denied.

The veteran is awarded a separate 10 percent rating for 
limitation of extension of the right knee from June 11, 2005.

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


